Citation Nr: 0932696	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-05 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
uterine disability (originally characterized as recurrent 
uterine fibroid tumors).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from July 1996 to August 
2001.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
issued by the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a compensable 
evaluation for the appellant's service-connected uterine 
disability.  

In October 2006, the Board remanded the case for additional 
development.  The case has now been returned to the Board for 
appellate review.

While the case was in appellate status, the appellant's 
disability evaluation for the uterine disability was 
increased from zero to 10 percent, effective from July 21, 
2003 (the date of the claim for increase).  However, it is 
presumed that the appellant was seeking the maximum benefit 
allowed by law and regulation for that disability, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Because the increase in the 
evaluation of the uterine disability did not represent the 
maximum rating available for the condition, the appellant's 
claim remains in appellate status.  

In light of the appellant's May 2008 supracervical 
hysterectomy, the matter of entitlement to special monthly 
compensation (SMC) for loss of use of a creative organ under 
38 C.F.R. § 3.350 is REFERRED to the RO.

In September 2006 and April 2009 informal hearing 
presentations, the appellant's representative raised the 
issue of entitlement to service connection for a psychiatric 
disorder.  This condition was claimed as secondary to 
service-connected disability.  The matter is REFERRED to the 
RO for appropriate action.

In the April 2009 informal hearing presentation, the 
appellant's representative raised the issue of entitlement to 
an increased rating for the headache disability.  That matter 
is also REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to May 20, 2008, the appellant's uterine 
disability, status post myomectomy, was productive of 
symptoms which were not well controlled by continuous 
treatment.

2.  On May 20, 2008, the appellant underwent a supracervical 
hysterectomy; neither ovary was removed and the appellant 
does not have uterine prolapse.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an evaluation of 30 percent (the 
schedular maximum) were met for the uterine disability prior 
to May 20, 2008.  U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.116, Diagnostic Codes 7613, 
7618, 7628 (2008).

2.  Beginning May 20, 2008, the criteria for a 100 percent 
evaluation were met based on the surgical removal of the 
appellant's uterus, including the corpus.  U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.116, 
Diagnostic Codes 7613, 7618, 7628 (2008).

3.  Beginning August 20, 2008, three months after the 
appellant's uterus was surgically removed, the criteria for a 
30 percent evaluation were met.  U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.116, 
Diagnostic Codes 7613, 7618, 7628 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information in correspondence dated in 
November 2006, and April 2008.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the appellant was notified of the information 
necessary to substantiate her claim for an increased 
evaluation by correspondence dated in October 2003 (prior to 
the January 2004 denial).  This document informed the 
recipient of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  The letter also asked the 
appellant to provide information about the records she wanted 
VA to obtain for her.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the October 2003 VA letter in which she 
was told that medical evidence or other evidence relating to 
the nature and symptoms of the condition, the severity and 
duration of the symptoms and the impact of the condition and 
its symptoms on her was needed.  She was asked to inform VA 
about treatment records, about information relating to how 
the condition affected her and about information from people 
who had witnessed how the disability affected him.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
appellant was provided with such notice in the correspondence 
dated in October 2003, and April 2008.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This 
information was conveyed to the appellant in the VA letters 
issued in October 2003, and April 2008.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

However, the United States Supreme Court (Supreme Court) 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective VCAA notice was inappropriate 
and that determinations concerning harmless error should be 
made on a case-by-case basis.  Id.  In addition, the Supreme 
Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the appellant nor her 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the appellant resulted in prejudicial 
error.  In this regard, the Board observes that, although the 
Supreme Court reversed the presumptive prejudice framework 
set forth in Sanders, it did not find fault with the analysis 
for determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  

Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 22 
Vet. App. at 46.  Actual knowledge may be established by 
statements or actions by the claimant or the claimant's 
representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support an increased rating claim based on 
notice that was provided to the appellant during the course 
of her appeal.  Specifically, in the December 2004 Statement 
of the Case (SOC), the appellant was advised of the 
principles that govern VA's duties to notify and assist under 
38 C.F.R. § 3.159 such that she could have been expected to 
understand the types of evidence that she should submit, or 
request that VA obtain, in order to substantiate her 
increased rating claim.  Furthermore, she was provided with 
the provisions of Diagnostic Codes 7613 and 7628.

In this case, the Board finds that any notice error(s), such 
no provision of notice regarding Diagnostic Codes for the 
uterine disability prior to the initial AOJ decision, did not 
affect the essential fairness of the adjudication because the 
appellant could be expected to understand what was needed to 
establish entitlement to an increased rating from the various 
notice letters sent to her by the RO and from the December 
2004 SOC.  In particular, these documents informed the 
appellant of the need to submit evidence that her disability 
had increased in severity; that she should submit medical 
evidence; that she could submit statements from individuals 
who could describe the manner in which the disability had 
become worse; that she should inform the RO about treatment 
at VA facilities; and that she could submit her own statement 
about how her condition affected her.  The appellant was 
informed of the requirements for an increased uterine 
evaluation in the January 2004 rating decision and in the 
SOC.  VA letters also informed the appellant that ratings 
from zero to 100 percent are assigned to disabilities and 
provided additional examples of pertinent evidence she could 
submit.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed for her increased rating claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
errors in the timing and content of notice.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond.  In addition, the appellant's 
representative, in the April 2008 informal hearing 
presentation, referred to the requirements of Diagnostic Code 
7613.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the notice errors did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her increased claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the appellant.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.  For 
the foregoing reasons, the Board finds that VA's failure to 
provide the appellant with adequate VCAA notice, in 
accordance with Vazquez-Flores, 22 Vet. App. 37, did not 
affect the essential fairness of the adjudication of her 
claim and, therefore, such error is harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private outpatient medical records have been 
associated with the claims file.  The appellant was afforded 
VA medical examinations.  The appellant and her 
representative provided written statements.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and she was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
relevant treatment records that she wanted the RO to obtain 
for her that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
her notification of her rights under the pertinent statute 
and regulations.  

The appellant was provided with notice as to the medical 
evidence needed for an increased rating, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim decided below.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

The appellant contends that her uterine disability at issue 
in this case is more severely disabling than reflected by the 
10 percent evaluation currently in effect.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The appellant's service-connected uterine disability was 
originally evaluated under Diagnostic Code 7628 for benign 
neoplasms of the gynecological system or breast.  Under that 
Diagnostic Code, the impairment in function of the urinary 
system, gynecological system, or skin is to be evaluated.  
38 C.F.R. § 4.116.  There is no indication that the 
appellant's skin or urinary system has been affected by the 
uterine disability.  Consideration of the gynecological 
system is appropriate, however.

The appellant's uterine disability is currently evaluated 
under Diagnostic Code 7613.  Under that Diagnostic Code, the 
disability is to be evaluated under the General Rating 
Formula for Disease, Injury, or Adhesions of Female 
Reproductive Organs.  The General Rating Formula calls for a 
10 percent rating for symptoms that require continuous 
treatment.  A 30 percent rating is warranted for symptoms not 
controlled by continuous treatment.  38 C.F.R. § 4.116.  This 
is the maximum evaluation available under this Diagnostic 
Code.

The appellant underwent a VA medical examination in April 
2003; she was six months pregnant.  After giving birth in 
July 2003, the appellant underwent another VA medical 
examination in October 2003.  She reported that her uterine 
condition had originally begun with extreme pain in her right 
side and back; this discomfort was most acute around the time 
of her menses.  The appellant also reported that her periods 
continued to be irregular even after the myomectomies and 
that she continued to experience pain in her abdomen, pelvis 
and low back.

The appellant underwent another VA medical examination in 
September 2007; the examiner reviewed the claims file.  The 
examiner noted that continuous treatment was required for the 
uterine condition and that the symptoms were only "partially 
controlled".   The appellant reported that she took Vicodin 
for her menstrual pain.  Side effects of the condition and/or 
the treatment of the condition included fluid retention, 
abdominal distension, depression and a decreased libido.  
Transvaginal echography revealed the presence of multiple 
hypodensities consistent with fibroids.  The appellant 
reported losing less than one week from work during the prior 
year to her uterine disability.

The appellant most recently underwent a VA medical 
examination in April 2008; the appellant reported ovulation 
and menstruation pain for which she was prescribed Vicodin or 
Tylenol.  The examining physician concluded that, if the 
appellant's period pain and bleeding were not controlled by 
hormonal treatment, then a hysterectomy was recommended.

Review of the private medical evidence of record reveals that 
the appellant sought treatment for complaints of bilateral 
pelvic pain in April 2002.  Ultrasound testing revealed a 
uterus filled with leiomyomas (fibroids).  The appellant 
underwent multiple myomectomies that same month; the surgeon 
removed approximately 30 fibroids.  The surgeon was also sure 
that there were additional microscopic fibroids.  In July 
2003, the appellant gave birth via cesarean section; the 
surgeon noted, upon examination of the uterus, that there 
were some adhesions scattered over the anterior uterine wall, 
as well as some irregularities in the endometrial cavity that 
were consistent with fibroids.  In December 2004, the 
appellant presented with right lower quadrant pain, but no 
dyspareunia.  In February 2005, the appellant was noted to 
have persistent pelvic pain that had not improved.  Due to 
the chronic pain and history of extensive myomectomies, a 
supracervical hysterectomy was recommended.  In September 
2006, she continued to report persistent right lower quadrant 
pain and heavy menses.  In January 2007, the appellant was 
noted to have multiple small fibroids on ultrasound.  She was 
also noted to have persistent lower quadrant pain, 
dyspareunia, heavy menstrual cycles and tenderness in the 
right abdominal area.  A June 2007 note indicates that the 
appellant was dealing with menorrhagia that was worsening 
despite her taking Trinessa (hormonal treatment).  In August 
2007, the appellant was noted to complain of daily persistent 
right lower quadrant pain she described as unbearable.  The 
appellant also reported heavy cycles, with clotting.  In 
November 2007, the appellant's doctor noted that she had 
menometrorrhagia.  On May 20, 2008, the appellant underwent a 
supracervical hysterectomy.

Based on the objective medical evidence of record, the Board 
finds that the appellant underwent a hysterectomy that 
included removal of the corpus of the uterus on May 20, 2008.  
Therefore, pursuant to Diagnostic Code 7618, she is entitled 
to a 100 percent evaluation for the months of June 2008, July 
2008, and August 2008.  Thereafter, she is schedularly 
entitled to a 30 percent evaluation.  (As previously 
indicated, the RO is to review the matter of entitlement to 
SMC under 38 C.F.R. § 3.350).  An evaluation in excess of 30 
percent requires removal of both ovaries in addition to 
removal of the uterus or prolapse of the uterus or surgical 
complications of pregnancy.  These conditions have not been 
clinically documented in the evidence of record.

For the period prior to May 20, 2008, review of the medical 
evidence of record reveals that the appellant has required 
continuous treatment which has, on occasion, controlled her 
symptoms.  However, affording the appellant the benefit of 
the doubt, it is at least as likely as not that her symptoms 
overall were not controlled by her treatment.  The September 
2007 VA examiner indicated that the appellant needed 
continuous treatment for her uterine disability and that her 
symptoms were only partially controlled by her hormonal 
treatment and pain medications.  The private medical evidence 
of record, dated between 2002 and 2007, indicates that the 
appellant's disability had become more severe over the years, 
and, in fact, culminated in her need for a hysterectomy.  
Accordingly, the criteria for a 30 percent rating were met as 
of July 2003.  Thus, the 30 percent rating is effective from 
July 21, 2003 until May 19, 2008.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether 
further staged ratings are appropriate.  As reflected in the 
decision above, the Board did not find any additional 
variation in the appellant's uterine leiomyoma symptomatology 
or clinical findings that would warrant the assignment of any 
further staged ratings for the uterine disability.  

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the appellant's 
service-connected uterine disability may be granted when it 
is demonstrated that the particular disability presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected uterine disability addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for the appellant's uterine 
disability, but the required manifestations have not been 
shown in this case for the delineated time periods.  The 
Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any extended hospitalization 
or extended treatment for her service-connected uterine 
disability, and she has not demonstrated marked interference 
with employment due to such disability.  In fact, she has 
apparently remained employed on a full-time basis throughout 
the course of her appeal.

There is no objective evidence of any symptoms due to the 
service-connected uterine disability that are not 
contemplated by the pertinent rating criteria.  Consequently, 
the Board concludes that referral of this case for 
consideration of the assignment of an extraschedular rating 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)


ORDER

A rating of 30 percent, but no higher, is granted for the 
uterine leiomyomas (fibroids), status post myomectomy, from 
July 21, 2003 to May 19, 2008.

A rating of 100 percent is granted for the hysterectomy from 
May 20, 2008 to August 19, 2008.

A rating of 30 percent, but no higher, is granted for the 
uterine leiomyomas (fibroids), status post myomectomy, from 
August 20, 2008 onward.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


